IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 485
                                         :
REAPPOINTMENTS TO COMMITTEE              : JUDICIAL ADMINISTRATION DOCKET
ON COURT REPORTING AND                   :
TRANSCRIPTS                              :
                                         :
                                         :




                                      ORDER


PER CURIAM


      AND NOW, this 6th day of July, 2017, the following members are hereby
reappointed to the Committee on Court Reporting and Transcripts for terms expiring
June 1, 2020:

                          The Honorable Maureen A. Skerda
         President Judge, Court of Common Pleas of Warren & Forest Counties

                               Gerald C. Montella, Esq.
                    District Court Administrator, Delaware County

                                  Cheryl L. Hansberry
                       Official Court Reporter, Dauphin County

                              Samuel W. Milkes, Esq.